NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        JUL 20 2022
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

MELVIN MORAGA ALVAREZ,                          No.    16-70194

                Petitioner,                     Agency No. A074-807-615

 v.
                                                MEMORANDUM*
MERRICK B. GARLAND, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                               Submitted July 12, 2022**

Before:      SCHROEDER, R. NELSON, and VANDYKE, Circuit Judges.

      Melvin Moraga Alvarez, a native and citizen of Guatemala, petitions pro se

for review of the Board of Immigration Appeals’ (“BIA”) order denying his

motion to reopen removal proceedings. We have jurisdiction under 8 U.S.C.

§ 1252. We review for abuse of discretion the denial of a motion to reopen.



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Najmabadi v. Holder, 597 F.3d 983, 986 (9th Cir. 2010). We deny the petition for

review.

      The BIA did not abuse its discretion in denying Moraga Alvarez’s second

motion to reopen as untimely and number-barred, where it was filed eleven years

after the order of removal became final and Moraga Alvarez has not established

prima facie eligibility for relief to qualify for the regulatory exception to the filing

deadline. See 8 C.F.R. § 1003.2(c)(1), (3)(ii); Toufighi v. Mukasey, 538 F.3d 988,

996 (9th Cir. 2008) (evidence must demonstrate prima facie eligibility for relief to

warrant reopening based on changed country conditions).

      The temporary stay of removal remains in place until the issuance of the

mandate.

      PETITION FOR REVIEW DENIED.




                                            2                                     16-70194